Citation Nr: 0200392	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  95-24 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to payment or reimbursement of the costs of 
unauthorized private medical services from August 2 to 4, 
1994.

(The issues of entitlement to service connection for a 
cardiovascular condition, including hypertension, or for 
cerebrovascular accident secondary to medication taken for 
service-connected generalized anxiety disorder, to an 
increased rating for generalized anxiety disorder, currently 
rated 50 percent disabling, and to a total disability rating 
based on individual unemployability due to service-connected 
disabilities are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le-Blanc, 
Attorney



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1940 to December 
1941.

This appeal is from a decision by the Department of Veterans 
Affairs (VA) Medical Center (MC) in Bay Pines, Florida.  The 
claims file is under the jurisdiction of the regional office 
(RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran received private medical care in the Orlando 
Health Care System from August 2 to August 4, 1994, for 
possible cerebral infarction versus transient ischemic 
attack.

2.  Service connection for cardiovascular condition, 
including hypertension, or cerebrovascular accident was not 
in effect at the time of August 1994 admission and treatment 
in the Orlando Health Care System and a claim for service 
connection was not pending.

3.  Payment or reimbursement of the cost of private medical 
care from August 2 to August 4, 1994 was not authorized.

4.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.

5.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care from August 2 to August 4, 1994, have 
not been met.  38 U.S.C.A. §§ 1701, 1703, 1710, 1728 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001) [hereinafter the VCAA], prescribed VA's duties to 
notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Bay Pines VA Medical Center (VAMC) provided the veteran a 
statement of the case (SOC) in June 1995 that materially and 
substantially discharged VA's current duties under the VCAA, 
notwithstanding that it predated the enactment of the VCAA.  
The SOC shows that the VAMC notified the veteran how to file 
a claim for payment of unauthorized medical expenses in a 
January 1995 letter.  See 38 U.S.C.A. § 5102 (West Supp. 
2001).  Prior to issuance of the SOC, the veteran had filed 
the correct form to claim reimbursement, therefore VA's duty 
to furnish forms was discharged.  Id.  The SOC informed the 
veteran of the laws and regulations governing entitlement to 
reimbursement of the cost of unauthorized medical services, 
and hence of the information and evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  Additionally, VA Form 10-
583(R), Claim for Payment of Cost of Unauthorized Medical 
Services, solicits the information and evidence necessary to 
substantiate the veteran's claim, i.e., a statement of events 
and documentation of the time, place, reason, and cost of the 
claimed medical services.  The solicited information is 
sufficient to substantiate the claim and to enable 
application of the law to the facts in adjudication.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has not given notice, nor does the 
record reveal a potential source of additional evidence in 
either non-federal or federal custody that is not of record, 
consequently, no VA duty is triggered either to distinguish 
for the veteran between evidence VA will seek to obtain and 
evidence he must submit, id., or that VA must attempt to 
obtain from its custodian.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA has discharged its 
duties under the VCAA, and the Board may reach the merits of 
this appeal.

On August 2, 1994, while vacationing away from home, after 
developing symptoms the evening before, the veteran sought 
treatment at the Sand Lake Hospital of the Orlando Health 
Care System, which is not a VA facility.  The veteran was 
admitted with symptoms of right-sided upper extremity 
weakness and right-sided facial droop.  He was admitted for 
work-up and treatment for acute cerebrovascular accident.  No 
acute embolic or hemorrhagic event of the brain was found 
with computed tomography (CT) scan in the emergency room.  He 
was noted on work-up also to have hypertension and mild 
cardiomegaly.  The admitting assessments were acute CVA; 
hypertension; possible lacunar infarct; arthritis; history of 
colitis; and anxiety state at times.  A neurology 
consultation produced an impression of rule out lacunar 
infarct versus transient ischemic attack.  There was no 
treatment for colitis or for anxiety.

The SOC reveals that Sand Lake Hospital contacted Bay Pines 
VAMC at the time of admission, informing Bay Pines VAMC of an 
admission diagnosis of acute stroke, CVA, and that the VAMC 
advised Sand Lake that VA could not assume responsibility for 
payment, because the veteran was not service connected for 
the condition treated.

At the time of treatment, the veteran had been adjudicated 
service connected for anxiety and for colitis.  On December 
1, 1994, the veteran filed a claim for service connection for 
a heart conditions secondary to use of medication taken for a 
service-connected nervous disorder.

A veteran can receive payment or reimbursement for expenses 
of hospital care at a non-VA or non-VA contracting facility 
that were not previously authorized if the medical services 
were for an adjudicated service-connected disability, a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
any disability where the veteran has a total disability 
permanent in nature resulting from a service-connected 
disability, or any illness or injury where the veteran is 
participating in a rehabilitation program under Chapter 31 of 
Title 38 United States Code. 38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2001).

Although the veteran was treated for a disability, 
38 U.S.C.A. § 1701 (West 1991 & Supp. 2001), he did not meet 
the criteria for treatment at a non-VA facility.  38 U.S.C.A. 
§§ 1703, 1710 (West 1991 & Supp. 2001); 38 C.F.R. §§ 17.52, 
17.53 (2001).  Such treatment must be authorized in advance.  
38 C.F.R. § 17.54 (2001).

The veteran was not service connected for the condition 
treated at the time he received the unauthorized treatment, 
nor had he been adjudicated totally and permanently disabled 
due to his service-connected disabilities.  He was not 
participating in a VA rehabilitation program.  The veteran 
does not meet any of the criteria for reimbursement of the 
unauthorized costs of admission and treatment in the Orlando 
Health Care System from August 2 to August 4, 1994.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2001).  
The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Payment or reimbursement of the costs of unauthorized private 
medical services from August 2 to August 4, 1994, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

